DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive.

Regarding claims 1-5, applicant argues the requirement for restriction mailed out on 12/10/2021; remarks pages 4-5.
However, the examiner respectfully disagrees with the applicant. The previous response to arguments from non-final office action mailed out on 06/02/2022 still applies. Wherein the restriction requirement was made final.

Regarding claims 1-5, applicant argues that claims 1-5 are patently distinct from the claims of U.S. Patent No. 9,166,813 since claim 1 has been amended to include that said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver; remarks pages 5-6.
However, the examiner respectfully disagrees with the applicant. The examiner notes that the amendment directed to “said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver” has only been incorporated to the preamble of claim 1. Since the amendment is only included in the preamble, the argued amendment has no patentable weight and it is not limiting. 

Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Additionally, claims 1 and 12 of U.S. Patent No. 9,166,813 clearly capture simultaneously delivering video, e.g. television, and data over a system using a wireless transmitter/receiver as noted by claim 1 of U.S. Patent No. 9,166,813: (c) delivering, receiving and/or broadcasting the integrated signal by means of the at least one transmitter/receiver, to a given geographic area, using the selected portion of the wireless spectrum. Therefore, it is noted that the presented amendment in claim 1 of the instant application is not patentably distinct from the allowed features of U.S. Patent No. 9,166,813. As such, the double patenting rejection for claims 1-5 is proper.

Regarding claims 1 and 3, applicant argues that Grannan does not disclose that “said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver”; remarks pages 6-7.
However, the examiner respectfully disagrees with the applicant. As noted before, the amendment directed to “said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver” has only been incorporated to the preamble of claim 1. Since the amendment is only included in the preamble, the argued amendment has no patentable weight and it is not limiting. In other words, the prior art reference can anticipate a claim even if what is in the preamble is not in that reference.
Applicant’s arguments rely on language solely recited in preamble recitations in claim 1. When reading the preamble in the context of the entire claim, the recitation “said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

In an effort to advance prosecution, the examiner notes that even if the presented amendment was given patentable weight, Grannan clearly meets the claimed limitation. In this case, Grannan teaches that the distribution of video, voice and data content is done via a transceiver, i.e. transmitter/receiver; paragraphs [0017] [0020] [0022]. Moreover, Grannan points out that the base station 104 offers one or more services in the TV spectrum and in one or more of the other access technologies over the unlicensed spectrum, i.e. internet data, etc.; paragraph [0031]. One of ordinary skill in the art at the time of the invention would recognize that the disclosed transceiver of Grannan would reasonably read on the claimed “at least one transmitter/receiver” for simultaneous delivery of user services, such as television using the licensed TV spectrum as well as internet content using the unlicensed TV spectrum; paragraphs [0017] [0019] [0031] [0039] figure 1. Therefore, Grannan clearly discloses that “said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver”, as amended.


Regarding claims 2 and 4, applicant argues that Grannan in view of Ata do not provide any suggestions to one skilled in the art that it would be desirable to use interference detection technology to filter the TV signal out of signal provided within either the licensed frequency spectrum or the unlicensed frequency spectrum; remarks pages 7-8.
However, the examiner respectfully disagrees with the applicant. The same response to arguments previously directed to claim 1 also applies to the arguments directed to claims 2 and 4. Moreover, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In this case, Grannan clearly teaches that the base station 104 offers one or more services in the TV spectrum and in one or more of the other access technologies over the unlicensed spectrum, i.e. WiMax internet data, etc.; paragraph [0031].
But since Grannan is silent to disclose how the receiver would differentiate between spectrums, the Ata reference was introduced. Ata teaches that filters may be implemented to filter out television signals out of the internet signal, e.g. WiMax, paragraphs [0116]-[0118] [0149] figure 7. Ata clearly discloses that electronics, e.g. filters, to provide Wimax-TV inter-signal interference suppression are provided; paragraphs [0117] [0163]. As such, one of skill in the art would recognize the need to combine the teachings of Grannan and Ata as proposed in the current office action.  Therefore, Grannan in view of Ata clearly disclose the features of claims 2 and 4.


Regarding claim 4, applicant argues that Grannan in view of Ata do not disclose the use of signal reflectors positioned at spaced locations within the area to which the interactive broadband service if delivered; remarks page 7.
However, the examiner respectfully disagrees with the applicant. Ata clearly discloses the implementation of based stations or relays to improve coverage of the signals being distributed, e.g. television and WiMax; paragraphs [0086] [0176] [0165] figure 17. Additionally, Ata envisions multiple types of information relays such as satellites 22, base stations, etc. paragraphs [0108] figures 1, 15 and 17. Therefore, Grannan in view of Atta clearly teach the claimed limitations of claim 4 as presented in the current office action.


Regarding claim 5, applicant argues that Grannan in view of Robinson do not disclose transmitting management signals outside the frequency portions user to deliver the digital television signal and the interactive broadband signal; remarks pages 8-9.
However, the examiner respectfully disagrees with the applicant. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

In this case, Grannan clearly teaches that the base station 104 offers one or more services in the TV spectrum and in one or more of the other access technologies over the unlicensed spectrum, i.e. internet data, etc.; paragraph [0031].
Robinson is merely introduced to show that it was known before the time of the invention to distribute control signals 250 that are outside and independent from the frequency ranges utilized to distribute television signals, e.g. CATV frequency bands 218/219, and internet data, e.g. modem bands 216/217, as shown below:


    PNG
    media_image1.png
    195
    866
    media_image1.png
    Greyscale


Therefore, it is noted that the teachings of Grannan in view of Robinson clearly teach the limitations of claim 5 as presented on the previous office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed subject matter of independent claim 3 of U.S. Patent No. 9,166,813 already overlaps in scope with the claimed subject matter of claim 1 of the instant application.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,166,813. Although the claims at issue are not identical, they are not patentably distinct from each other because the allowed subject matter of claim 8 of U.S. Patent No. 9,166,813 already overlaps in scope with the claimed subject matter of claim 2 of the instant application.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813 in view of Grannan (Pub No US 2012/0238307). Claim 3 of U.S. Patent No. 9,166,813 already teaches the subject matter of claim 3 of the instant application, except for delivering interactive broadband service comprises providing the interactive broadband service using a technology selected from the following: WiMax, 3G, EV-DO or HSPDA, and/or using multiple sources positioned at spaced locations within the broadcast area covered by the digital television signal.
Nevertheless, in a similar field of endeavor Grannan discloses delivering interactive broadband service comprises providing the interactive broadband service using a technology selected from the following: WiMax, 3G, EV-DO or HSPDA, and/or using multiple sources positioned at spaced locations within the broadcast area covered by the digital television signal (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services, as shown in figure 5, e.g. WiMAX).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of U.S. Patent No. 9,166,813 by specifically providing the elements mentioned above, as taught by Grannan, for the predictable result of distributing broadband services along with television content to the users in a way that will not interference with each other.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813 in view of Atad et al. (Pub No US 2005/0068915). Claim 3 of U.S. Patent No. 9,166,813 already teaches the subject matter of claim 3 of the instant application, except for the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal.
Nevertheless, in a similar field of endeavor Atad discloses the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal (Paragraphs [0116]-[0018] [0149] figure 7; implementing frequency filters to filter out the television signal, e.g. band 1, out of the WiMax upstream and downstream signals, e.g. bands 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of U.S. Patent No. 9,166,813 by specifically providing the elements mentioned above, as taught by Atad, for the predictable result of implementing frequency filters that allow the receiver to process the intended signals without interference (Atad – paragraph [0163]).

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,166,813 in view of Robertson et al. (Pub No US 2005/0022248). Claim 3 of U.S. Patent No. 9,166,813 already teaches the subject matter of claim 3 of the instant application, except for using network management signals transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered.
Nevertheless, in a similar field of endeavor Robertson discloses using network management signals (e.g. control signal 250) transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered (Paragraphs [0020] [0026] figure 2; distribution a control signal 250 outside the frequency ranges used to distribute television content 218/219 and modem services 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 3 of U.S. Patent No. 9,166,813 by specifically providing the elements mentioned above, as taught by Robertson, for the predictable result of avoiding interfering with the distribution of the television content and broadband services by utilizing frequencies outside the ones used those services to distribute control signals.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grannan (Pub No US 2012/0238307). Hereinafter, referenced as Grannan.

Regarding claim 1, Grannan discloses a method for maximizing the use of the wireless spectrum by selecting a frequency range within a portion of the wireless spectrum and selecting a delivery methodology for simultaneously delivering, receiving and/or broadcasting a digital television signal and an interactive broadband signal, with the greatest availability at the time of transmission, within the given geographic area to which the signal is delivered, received and/or broadcast by a system including at least one transmitter/receiver (Paragraph [0017]; transceiver, i.e. transmitter/receiver), wherein said digital television and said interactive broadband signal are simultaneously delivered, received and/or broadcast through said at least one transmitter/receiver (Preamble), the method comprising at least one of the following: 
a. selecting a licensed portion of the selected frequency range (Paragraphs [0004] [0015] [0017] figure 1; HDTV licensed spectrum);
selecting an unlicensed portion of the selected frequency range (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services  as shown in figure 5, e.g. WiMAX); 
broadcasting the digital television signal within the licensed portion of the selected frequency range (Paragraphs [0004] [0015] [0017] figure 1; HDTV licensed spectrum);
and simultaneously delivering the interactive broadband service signal within the unlicensed portion of the selected frequency range at the same time as broadcasting the digital television signal within the licensed portion of the selected frequency range (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services, as shown in figure 5, e.g. WiMAX).

Regarding claim 3, Grannan discloses the method of claim 1; moreover, Grannan discloses delivering interactive broadband service comprises providing the interactive broadband service using a technology selected from the following: WiMax, 3G, EV-DO or HSPDA, and/or using multiple sources positioned at spaced locations within the broadcast area covered by the digital television signal (Paragraphs [0017] [0019] [0026] figure 1; using the unlicensed TV spectrum to offer user services, as shown in figure 5, e.g. WiMAX).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grannan in view of Atad et al. (Pub No US 2005/0068915). Hereinafter, referenced as Atad.

	Regarding claim 2, Grannan discloses the method of claim 1; moreover, Grannan discloses that the at least one transmitter/receiver comprises a receiving device (Paragraphs [0018] [0019] figure 1; e.g. device 102).
However, it is noted that Grannan is silent to explicitly disclose the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal.
Nevertheless, in a similar field of endeavor Atad discloses the step of providing the receiving device with interference detection technology capable of canceling out the digital television signal (Paragraphs [0116]-[0118] [0149] figure 7; implementing frequency filters to filter out the television signal, e.g. band 1, out of the WiMax upstream and downstream signals, e.g. bands 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grannan by specifically providing the elements mentioned above, as taught by Atad, for the predictable result of implementing frequency filters that allow the receiver to process the intended signals without interference (Atad – paragraph [0163]).

Regarding claim 4, Grannan discloses the method of claim 1; however, it is noted that Grannan is silent to explicitly disclose that the at least one transmitter/receiver includes a receiving device capable of communications with the source of the interactive broadcast service within a at least a portion of the area covered by the digital television signal, including sending return signals to the source of the interactive broadband service, and further comprising the step of reflecting the return signals from the receiving device to the source of the interactive broadband service by means of a plurality of signal reflectors positioned at spaced locations within the area to which the interactive broadband service is delivered by the source.
Nevertheless, in a similar field of endeavor Atad discloses that the at least one transmitter/receiver includes a receiving device capable of communications with the source of the interactive broadcast service within a at least a portion of the area covered by the digital television signal, including sending return signals (e.g. upstream communication signal) to the source of the interactive broadband service (Paragraphs [0116]-[0118] [0149] figure 7; WiMax upstream signal, e.g. band 2), 
and further comprising the step of reflecting the return signals from the receiving device to the source of the interactive broadband service by means of a plurality of signal reflectors positioned at spaced locations within the area to which the interactive broadband service is delivered by the source (Paragraphs [0086] [0163] [0165] figure 17; implementing base stations or relays in improve coverage).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grannan by specifically providing the elements mentioned above, as taught by Atad, for the predictable result of implementing frequency filters that allow the receiver to process the intended signals without interference (Atad – paragraph [0163]).



Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grannan in view of Robertson et al. (Pub No US 2005/0022248). Hereinafter, referenced as Robertson.

Regarding claim 5, Grannan discloses the method of claim 1; however, it is noted that Grannan is silent to explicitly disclose using network management signals transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered.
Nevertheless, in a similar field of endeavor Robertson discloses using network management signals (e.g. control signal 250) transmitted at a frequency outside of the portion of the digital broadcast spectrum within which the digital television signal is broadcast and the interactive broadband service is delivered (Paragraphs [0020] [0026] figure 2; distribution a control signal 250 outside the frequency ranges used to distribute television content 218/219 and modem services 216).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Grannan by specifically providing the elements mentioned above, as taught by Robertson, for the predictable result of avoiding interfering with the distribution of the television content and broadband services by utilizing frequencies outside the ones used those services to distribute control signals.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423